Citation Nr: 1619398	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  08-36 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of hyperprolactinemia and premature ovarian failure.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for a low back disorder.  

4.  Entitlement to service connection for an eye disorder, claimed as blurred vision.  

5.  Entitlement to an initial compensable rating for carpal tunnel syndrome (CTS) of the right wrist prior to September 17, 2012, and in excess of 10 percent therefrom.  

6.  Entitlement to an initial compensable rating for cubital tunnel syndrome of the right elbow.  

7.  Entitlement to an initial compensable rating for hypertension (HTN).  

8.  Entitlement to an initial compensable rating for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 2007.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which originally had jurisdiction over this appeal, and Jackson, Mississippi, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The Veteran presented testimony on the claims at hand before a Decision Review Officer (DRO) in June 2009.  A transcript of that hearing is of record.  In February 2016, the Veteran and her husband testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and is also incorporated into the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Regarding all issues on appeal, remand is required to attempt to obtain updated records from Keesler AFB in Biloxi, Mississippi.  

With regard to the claims for service connection for gynecological disorders, a left knee disorder, a low back disorder, and an eye disorder, claimed as blurred vision, additional VA examinations are necessary.  The Veteran has testified that each of these conditions had its beginning during service and that she continues to suffer residuals therefrom.  Review of the service treatment records (STRs) does reflect treatment for these disabilities.  Post service records reflect no chronic disorders associated with the Veteran's claims, but she has testified that she continues to experience residuals as a result of inservice treatment for hyperprolactinemia and premature ovarian failure.  Moreover, she has stated that she continues to have left knee problems associated with an inservice softball injury from 1988.  The Board's review of the STRs also reflects that she complained on at least one occasion (August 1989) of left knee problems after a motor vehicle accident (MVA) which had occurred in February 1989.  As to her low back, she claims that she has suffered strain and spasms ever since the inservice MVA.  She also claims that she has suffered from blurred vision ever since being treated for this condition during service.  

It is also the Board's conclusion that contemporaneous examinations are necessary regarding the service-connected conditions of CTS of the right wrist, cubital tunnel syndrome of the right elbow, HTN, and migraine headaches.  At the 2016 hearing, she stated that each of these conditions had worsened in severity since last examined.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  This should specifically include updated treatment records from the Keesler Air Force Base in Biloxi, Mississippi, should be associated with the claims file.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of residuals of hyperprolactinemia and premature ovarian failure.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of her claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current disorder is causally or etiologically related to service, to include the inservice notations that the Veteran had hyperprolactinemia and premature ovarian failure.  The examiner must address the Veteran's testimony where she associates her inservice and post service abnormal bleeding and irregular periods with these conditions.  (2016 video conference hr. tr. at pgs. 5-7.)  

b. The examiner must provide an onset date for any currently diagnosed disorder.  

c. The examiner must also determine whether any of the Veteran's complaints is due to an (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders.  

All findings and conclusions should be set forth in a legible report.  

3.  The Veteran should also be scheduled for a VA medical examination to address the nature and likely etiology of any current left knee or low back disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of her claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

a. The examiner must opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current left knee or low back disorder is causally or etiologically related to service, to include the inservice notations that the Veteran had a left knee softball injury and was injured in a MVA and later had left knee and low back complaints.  

b. The examiner must provide an onset date for any currently diagnosed left knee or low back disorders.  

c. The examiner must also determine whether any of the Veteran's complaints is due to an (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders.  

All findings and conclusions should be set forth in a legible report.  

4.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the nature and likely etiology of her complaints of blurred vision.  The entire claims file must be made available to the examiner for review, and it should be confirmed that such records were reviewed.  The examiner should discuss the Veteran's medical history and the Veteran's assertions regarding whether her condition, if present, is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The VA examiner should answer the following questions: 

a. Does the Veteran have a currently diagnosed eye disorder, to include a diagnosis associated with blurred vision?  

b. For each diagnosed eye disability, it at least likely as not (50 percent or greater probability) that it is of service onset or otherwise related to the Veteran's active service?  

5.  The Veteran should also be scheduled for an appropriate VA examination to determine the severity of her service-connected CTS of the right wrist and cubital tunnel syndrome of the right elbow.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination, and it should be confirmed that such records were reviewed.  All indicated tests must be conducted and all signs and symptoms of the Veteran's right wrist CTS and right elbow cubital tunnel syndrome must be reported in detail (including all information for rating these disabilities under Diagnostic Code (DC) 8515 and/or DC 8616).  As to both conditions, the examiner must specifically indicate whether there is mild, moderate, or severe incomplete paralysis, or complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to the palm; and flexion of the wrist weakened; and pain with trophic disturbances.  

The examiner must indicate the impact that the Veteran's right wrist CTS and right elbow cubital tunnel syndrome have on her ability to secure or follow a substantially gainful occupation.  

All findings and conclusions should be set forth in a legible report.  

6.  The Veteran should be scheduled for an appropriate VA examination to address the severity of her HTN.  The examination should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected HTN.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of her claimed symptoms.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examination must report the generally predominant diastolic and systolic blood pressure level findings during the period since March 2007, including any shifts in different periods, and report whether the condition requires continuous medication for control.  The examiner must state the overall extent of the Veteran's functional impairment due to her HTN and any related symptoms.  

A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.  

All findings and conclusions should be set forth in a legible report.  

7.  Finally, the Veteran should be scheduled for an examination to determine the current severity of her migraine headaches.  The examination should include a report of all pertinent findings to include a description of all symptomatology associated with her service-connected headaches.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of her claimed symptoms.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which she has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

Although the Veteran underwent VA headache examination in March 2015, she testified in 2016 that he condition had worsened.  She described 4-8 totally prostrating attacks every month.  (Hrg. tr. at pg 23.)  Following examination, the examiner should provide a detailed account of all manifestations of the service-connected migraines.  The examiner should then render an opinion regarding the frequency of the Veteran's migraines, and how often these headaches could be described as prostrating.  

The examiner must state the overall extent of the Veteran's functional impairment due to her migraines and any related symptoms.  

A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.  

All findings and conclusions should be set forth in a legible report.  

8.  Then, readjudicate the claims on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

